Title: From George Washington to John Parke Custis, 3 August 1778
From: Washington, George
To: Custis, John Parke


          
            Dear Custis,
            White plains Augt 3d 1778.
          
          Your Letter of the 15th Ulto from New Kent came to my hands by the last Post, and gave
            me the pleasure of hearing that you, Nelly, & the little ones were well.
          You should not delay recording my Deed to you, because you cannot, I am told, make a
            proper conveyance to Henry till this happens the postponing of it therefore may not be a
            pleasing circumstance to him. As you seemed so desirous of living in Fairfax—as I know
            it will be an agreeble measure to your Mother—and a pleasing one to me, I am very glad
            to find that you have purchased Robt & Gerrd Alexanders Lands as they are
            pleasantly situated, and capable of great improvement—These two Gentn not only knew how
            to take advantage of the times but resolved to profit by them and here, early, &
            in time—as a friend & one who has your welfare at heart—let me entreat you to
            consider the consequences of paying compound Interest—Your having 24 Yrs to pay Mr Robt
            Alexander, without his having it in his power to call upon you for any part of  the principal or Interest is in my judgment an unfortunate
            circumstance for you—a Dun, now and then might serve as a Monitor, to remind you of the
            evil tendency of paying compound Interest, and the fatal consequence which may result
            from letting a matter of this sort Sleep without it, you may be plunged into a most
            enormous debt without thinking of it, or giving that timely attention, which the
            importance of is requisite I presume you are not unacquainted with the fact of £12,000
            at compound Interest amounting to upwards of £48,000 in twenty four years—Reason
            therefore must convince you that unless you avert the evil by a deposit of the like Sum
            in the loan Office—and there hold it sacred to the purpose of accumulating Interest in
            the proportion you pay, that you will have abundant cause to repent it—No Virginia
            Estate (except a very few under the best of management) can stand simple Interest how
            then can they bear compound Interest—You may be led away with Ideal profits—you may
            figure great matters to yourself to arise from this, that, or t’other Scheme, but depend
            upon it they will only exist in the imagination, and that year after year will produce
            nothing but disappointment and new hopes—these will waste time, whilst your Interest is
            accumg and the period approaches when you will be called upon unprepared perhaps to
            advance 4 times the original purchase money—Remember therefore, that as a friend, I call
            upon you with my advice to shun this rock by depositing the Sum you are to pay
            Alexander, in the loan Officer—let it be considered as alexanders money, &
            sacred to that use and that only. for if you shd be of opinion that pay day being a
            great way off will give you time enough to provide for it & consequently to
            apply your present Cash to other uses it does not require the gift of prophecy to
            predict the Sale of the purchased Estate or some other to pay for it.
          After this dissertation upon a subject which perhaps you may think I have no business
              now to intermeddle in I shall approve your proposal for selling
            the Lands mentioned in your Letter to me provided you can get an adequate price but one
            circumstance should not be forgotten by you in these transactions and that is that your Lands will go but a little way in the purchase of  others if you sell at three or four pounds an Acre and give twelve
            after this remark I shall only add that if Mrs Washington has no objections to you
            selling her thirds in your Lands about
            Williamsburg, or else where I have not—The loan Office Interest,
            of whatever Sum they fetch, I shall be content to receive whilst I have any concern in
            it and your Mother, if she should be the Survivor, consenting to do the same removes
            every impediment & difficulty to yr selling and places the matter in my opinion
            upon a fair, just, and equitable footing as you will have the principal if you choose it
            paying the Interest or may deposit it in the loan Office to raise the Interest there (if
               more desirable) during her life when the whole will revert to you
            as the Land would do.
          As you seem so well disposed to live in Fairfax and have now fixed the matter by your
            late purchases of the Alexanders, I should, were I in your place, extend my Ideas
            & views further than you have done. that is over & above the Sale of the
            Eastern shore, Williamsburg & Hanover Lands with the Lotts in the City I would sell, or exchange, the whole below—for depend upon it,
            that whilst you live in Fairfax you will get very little benefit from an Estate in New
            Kent or King William, unless you have much better luck than most who have Plantations at
            a distance.
          When I advise selling, I would no⟨t⟩ be understood to mean at all hazards—I would try
            in the first place, what I could get for my own Lands without bargaining for them unless
            it was conditionally. I would then see whether some large Tracts of Land (not leased
            out) could not be had in Fairfax, Loudoun, Fauquier, Berkeley, or Frederick—or, on the
            Maryland side of the Potomack and upon what terms they could be purchased you will then
            from a comparative view be a judge of the propriety of selling your own & buying
            others or holding fast what you have—among those who hold large Tracts in Fairfax are
            the Fitzhughs, Mr B. Fairfax, &ca—In Loudoun & Fauquier The Carters (who
            probably would be glad to exchange) the Lees, Turbervilles, Pag⟨es,⟩ Burwells,
            &ca—Most of these being low landers, I think it not improbable but that bargains
            may be had of them, either by purchase or exchange.
          With candour I have given you my opinion upon the several matters contained in your
            Letter. If it is faulty, it proceeds from error in judgment, not from the want of
            Attachment—Affection to you—or honest sincerety—and is open to correction.
          
            Go: W——n.
          
        